Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 10)* Endesa, S.A. (Name of Issuer) American Depositary Shares, each representing the right to receive one ordinary share, nominal value 1.20 each Ordinary Shares, nominal value 1.20 each (Title of Class of Securities) 00029274F1 (CUSIP Number) Acciona, S.A. Avenida de Europa, 18 Empresarial La Moraleja, Alcobendas Madrid, Spain 28108 Attention: Jorge Vega-Penichet +34 91 663 2850 Copy to: Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Attention: Adam O. Emmerich (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 16, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨ NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the Act), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). This Amendment No. 10 (Amendment No. 10) amends and supplements the statement on Schedule 13D (as previously amended from time to time, the Schedule 13D) filed by Acciona, S.A. (Acciona) and Finanzas Dos, S.A. (Finanzas and together with Acciona, the Reporting Persons), pursuant to a Joint Filing Agreement filed with the original Schedule 13D on October 5, 2006, with respect to the ordinary shares, nominal value 1.20 each (a Share), and the American Depositary Shares (the ADSs), each representing the right to receive one Share of Endesa, S.A. (Endesa or the Issuer). Capitalized terms used and not defined in this Amendment No. 10 have the meanings set forth in the Schedule 13D. Except as specifically provided herein, this Amendment No. 10 does not modify any of the information previously reported in the Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended to add the following supplemental information: As previously disclosed, the Reporting Persons and the Lenders entered into Spanish standard-form framework agreements for financial derivative transactions ( Contractos Marco De Operaciones Financieras or CMOFs). English Translations of the CMOFs between Acciona and the Lenders are attached hereto as Exhibit 10.14 and are incorporated herein by reference. English Translations of the CMOFs between Finanzas and the Lenders are attached hereto as Exhibit 10.15 and are incorporated herein by reference. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following supplemental information: On January 16, 2007, Acciona submitted to the CNMV a request that E.ON be required to amend its tender offer document with respect to Endesa to disclose certain non-public information concerning Endesa that Acciona alleges E.ON has in its possession (the Acciona CNMV Request). An English translation of the Acciona CNMV Request is attached hereto as Exhibit 99.28 and is incorporated herein by reference. On January 19, 2007, Acciona submitted to the CNMV a supplement to the Acciona CNMV Request attaching certain supporting documentary evidence (the Supplement to the Acciona CNMV Request). An English translation of the Supplement to the Acciona CNMV Request is attached hereto as Exhibit 99.29 and is incorporated herein by reference. According to a recent filing by Endesa with the SEC, on January 17, 2007 Endesa received a letter from the CNMV in connection with the Acciona CNMV Request. The letter requires Endesa to submit to the CNMV, no later than 10 working days from receipt of the letter, such information or comments as Endesa considers opportune in relation to Accionas allegations. At least one press source has reported that E.ON has received a similar letter from the CNMV . Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is hereby amended to add the following supplemental information: The information set forth in Item 3 above is hereby incorporated in this Item 6 by reference. Item 7. Material to be Filed as Exhibits. English Translation of Bridge Credit Contract, dated September 26, 2006, between, Finanzas Dos, S.A. as guaranteed party, Acciona, S.A as guarantor, Banco Santander Central Hispano, S.A. as financing entity. -2- 10.2 English Translation of Bridge Credit Commitment, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A. 10.3 English Translation of Commitment Letter, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A. and Finanzas Dos, S.A and related Term Sheets. 10.4 International Swaps and Derivatives Association, Inc. Master Agreement, dated as of September 25, 2006, between Banco Santander Central Hispano, S.A. and Finanzas Dos, S.A. (with Confirmations dated September 25, 2006, September 27, 2006, October 3, 2006, October 4, 2006, October 5, 2006, October 6, 2006, October 9, 2006, October 10, 2006 and October 11, 2006). 10.5 Confirmations with respect to the Total Return Swaps entered into on October 12, 13, 16, 17 and 19, 2006. 10.6 English Translation of Amendment and Extension of Bridge Loan Agreement, dated November 15, 2006, by and among Banco Santander Central Hispano, S.A. Acciona, S.
